Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant amend claims 23, 37, and 43-46, cancelled claims 24 and 38, and added claims 47 and 48.
Applicant’s arguments filed 01 Apr. 2021 have been fully considered, but they were not persuasive.  Further, the new claims would require further consideration and/or search; therefore, the amendment is not being entered.
Applicant argues Klun’s molecular weight range for the Michael adduct is for the top layer not concerning the base polymer layer.
However, the teaching of Klun is used to show that the components taught by Kawabe do fall within the Klun’s molecular weight range for a vapor deposition process.
Applicant argues Kawabe teaches copolymer A is separated by precipitation; therefore, the copolymer A is a solid and not a volatilizable monomer, as required in claims 44 and 45.
However, applicant has not provided evidence that a copolymer A with a molecular weight of 2,000 daltons would be a solid.
Further, the language of claims 23 and 43, on which claims 44 and 45 depend, allow for the inclusion of components in the base polymer layer besides the polymerizable components of claims 44 and 45.
Applicant argues the copolymer A examples of Kawabe have MW of 28,500 daltons.
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues one of ordinary skill in the art would not combine the teachings of Kawabe with his copolymer A having a MW of 2,000 to 60,000 daltons with Klun’s vapor deposition process that requires components with MW of 2,000 daltons or less.
However, the MW ranges do overlap, so one of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of these two references.
Applicant argues Kawabe’s invention is directed at a bulk material, not a uniform thin film with a thickness of 2 nm to 5 microns as provided by Klun.
However, Klun’s substrate can be a multilayer optical film (Klun, paragraph 0061), and Kawabe’s invention is a coating on a substrate (Kawabe, paragraph 0061) that has improved optical properties and high light transmittance (Kawabe, paragraph 0049).
Applicant argues Kawabe’s example uses less than 15% HPNDA, much less than the at least 50 wt.% required by claim 26.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that the possible combinations in the applied prior art are too numerous to expect one of ordinary skill in the art to select the components of the claims invention.

Applicant argues Kawabe teaches the importance of the inclusion of a photoinitiator C, which is not a volatilizable monomer, as required in claims 44 and 45.
However, the language of claims 23 and 43, on which claims 44 and 45 depend, allow for the inclusion of components in the base polymer layer besides the polymerizable components of claims 44 and 45.

Applicant argues Schaeffer teaches the use of thick coatings and does not discuss the light aging performance of his coatings.
However, Schaeffer teaches that that corrosion protection is dependent on film thickness, so one of ordinary skill in the art would vary film thickness to provide the necessary corrosion protection of a given application.  Given that Klun in view of Kawabe and further in view of Schaeffer teach the multi-layer film as claimed, the composite article of Klun in view of Kawabe and further in view of Schaeffer would inherently resist interlayer delamination upon exposure to sunlight or ultraviolet light to the same extent as the claimed invention.
Applicant argues Amano’s film has a roughness of 3 to 15 nm in order to impart blocking resistance, and this roughness will reduce the decrease the barrier performance of the resulting film.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding surface roughness impacting barrier performance must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues Amano teaches a film thickness of 10-500 microns for a polarizing plate protective film.

Applicant argues Amano teaches the inclusion of a solvent and a photopolymerization initiator in the formulation for his coating, which are not volatilizable monomers, as required in claims 44 and 45.
However, the language of claims 23 and 43, on which claims 44 and 45 depend, allow for the inclusion of components besides the polymerizable components of claims 44 and 45.
Applicant argues Amano teaches the inclusion of at most 20 parts of the HPNDA per 100 parts of the total formulation, which does not satisfy the at least 50 wt.% limitation in claim 26.
However, Amano was not used in the rejection of claim 26.
Applicant argues the claimed invention does not require the use of solvents or photoinitiators.
However, the language of claims 23 and 43 does not preclude the inclusion of these components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787